DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to amendment:
In the amendment filed 04/26/2022, the following has occurred: claims 1-6 have been amended. Claims 8-9 have been added. Claims 1-9 are pending and are presented for examination.

Response to Arguments
Applicant's arguments filed 04/26/2022 have been fully considered but they are not persuasive.
Applicant has amended the claims to overcome the 35 USC 112 rejections of record. However, Applicant has amended the claims that have led to new 112 rejections.
Applicant will file a terminal disclaimer subject to a determination of allowable claims by the Examiner.
Applicant argues as follows:
Applicant respectfully disagrees with each of the claim rejections under 35 U.S.C. 101 in the Office Action. Applicant asserts the claims as amended are patentable subject matter in accordance with USPTO and judicial precedents as described in 23.1, 23.2 and 23.3, below.
The above argument is not found to be persuasive. Applicant arguments are refuted based on the multiple amended limitations in the claims that are not supported in the specification.
Applicant amendment is moot.
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant argues as follows:
The Examiner rejected claim 1 under 35 U.S.C. 102 as being anticipated by Walker (PGPub 2009/02713 [7). Applicants have amended claims 1-6 to reflect Examiner Anderson's remarks and define the invention more particularly and distinctly so as to overcome the technical rejections and define the invention patentability over the prior art.
Walker does not disclose obtaining a credit report, therefore creating anonymous financial profile or anonymous transaction profile as claimed by Applicants is not physically possible or operable under Walker. 
Applicant's invention and claims produce a new and unexpected result, the anonymous transaction system, an anonymous financial profile and anonymous transaction profile; enabling individual risk-based pricing of consumers and small businesses without the disclosure of personal identifying information. Applicants request reconsideration of this rejection for the following reasons: 
1. There is no disclosure in Walker for requesting or receiving a credit report. 
2. There is no disclosure in Walker for parsing a credit report or consumer request to create an anonymous financial profile or anonymous transaction profile. 
3. There is no disclosure in Walker for providing an anonymous financial profile or anonymous transaction profile to suppliers. 
4. There is no disclosure in Walker for suppliers to qualify consumers for products or services or risk-based price said products or services.
The above argument is not found to be persuasive. Applicant argues “obtaining a credit report” that is not recited in claim 1. Applicant further argues “an anonymous financial profile” not recited in claim 1. Applicant argues “for suppliers to qualify consumers for products or services or risk-based price said product or services” is newly amended claim, not previously rejected by Walker.
Applicant argues as follows:
There is no disclosure in Walker, Fitzgerald and Lent et al for providing an anonymous financial profile or anonymous transaction profile to suppliers for risk-based pricing of products or services. 
There is no disclosure in Walker, Fitzgerald and Lent et al for suppliers to qualify consumers for products or services or risk-based price said products or services using anonymous information that does not contain personal identifying information.
The above argument is not found to be persuasive. Applicant argues “anonymous transaction profile” that is not recited in the claims. Applicant further argues “for suppliers to qualify consumers for products or services or risk-based price said products or services” is newly amended claim not previously rejected in the office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 116-136 of U.S. Patent No. 10740837 in view of Walker (Patent 5794207). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and U.S. Patent No. 10740837 are directed to anonymous transaction system.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-7 are rejected under 35 U.S.C. 101 the claimed invention is directed to multiple statutory categories of invention. Claim 1 is directed to a method for intermediaries and distributors, one or more first computing systems and receiving and saving to a non-transitory storage medium information provider data sets. The independent claim must be directed to a single statutory category.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Not in the Specification
Claims 1-3,5-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites:
One or more first computing systems in line 6
One or more said systems in line 8
One or more second computing system in line 9
One or more said second computing system in line 10
One or more third computing systems in line 14
These limitations are not supported in the specification. Examiner interprets the systems as another processor.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim1 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “transmitting a request …to one or more second computing systems”. It is not clear to the Examiner what is one or more second computing systems. The claim also recites “receiving from one or more second computing systems”. It is not clear how this is performed.
				Lack of Antecedent Basis
Claim 1 recites the limitation " the digital certificate number" in line 30.  There is insufficient antecedent basis for this limitation in the claim. Examiner interprets this as a code.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1,8 and 9 are directed to a “A method for intermediaries and distributors to securely store and transmit consumer personally identifiable information when acting on behalf of consumers to secure products or product offers where the product supplier performs an evaluation of consumer and third-party information to produce the contents of a product or service or product or service offer’.
Claims 1, 8 and 9 are directed to the abstract idea of “an anonymous , automated, risk based differential pricing that allows consumers to receive offers from multiple suppliers with a single credit report” which is grouped under “organizing human activity... fundamental economic practice’ in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance).
Claim 1 recites “Transmitting a request for consumer information to one or more second computing system and receiving ...consumer data and saving ... said consumer data as data records in a consumer data set;
Parsing said consumer data set and transmitting one or more consumer data set data records ... and a request for one or more information provider data sets;
Receiving and saving to a non-transitory storage medium information provider data sets;
Retrieving two or more data records from said consumer data set and creating and saving to a non-transitory storage medium a first modified requestor data set comprising data records containing anonymous information and a second modified requestor data set comprising data records containing personally identifiable information;
Retrieving two or more data records from the said information provider data sets and creating and saving to a non-transitory storage medium a first modified information provider data set comprising data records containing anonymous information and a second modified information provider data set comprising data records containing personally identifiable information; Retrieving and merging … data set…and digitally certificating said first modified data set … and  saving to a non-transitory storage medium said first merged modified data set; and
 Retrieving and merging… and saving... said second merged modified data set”.
Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “first computing system, second computing system, third computing devices represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) the acts of transmitting a request, receiving consumer data, saving consumer data, parsing consumer data, transmitting consumer data
set data records, receiving and saving data sets, retrieving data records, retrieving, merging and certificating data, retrieving, merging and saving modified requestor data set using rules to authorize a financial
transaction. When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of using rules to the acts of transmitting a request, receiving consumer data, saving consumer data, parsing consumer data, transmitting consumer data set data records, receiving and saving data sets, retrieving data records,, retrieving, merging and certificating data, retrieving, merging and saving modified requestor data set using computer technology (e.g. “ first computing system, second computing system, third computing devices). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I) (A) (f) & (h)). Hence, claim 1 is not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Walker (PGPub 2009/0271317) and in view of Fitzgerald (PGPub 2015/0244779) and in further view of Lent et al (Patent 6324524).

As regards claims 1,8 and 9, Walker discloses transmitting a request for consumer information to one or more second computing system and receiving from one or more said second computing system consumer data and saving to a non-transitory storage medium said consumer data as data records in a consumer data set;[0098, 0132-0133, Fig 10 and 11 (C.C.2000)]
Parsing said consumer data set and transmitting one or more consumer data set data records to one or more third computing systems at one or more third-party information providers and a request for one or more information provider data sets; [0136]
Receiving and saving to a non-transitory storage medium information provider data sets; [0064]
Retrieving two or more data records from said consumer data set and creating and saving to a non-transitory storage medium a first modified requestor data set comprising data records containing anonymous information and a second modified requestor data set comprising data records containing personally identifiable information; [0069]
Retrieving two or more data records from the said information provider data sets and creating and saving to a non-transitory storage medium a first modified information provider data set comprising data records containing anonymous information and a second modified information provider data set comprising data records containing personally identifiable information; [0069, 0108, 0158, 0175]
Retrieving and, merging said first modified requestor data set and said first modified information provider data set creating a first merged modified data set digitally certificating said first merged modified data set and saving to a non-transitory storage medium said first merged modified data set and the digital certificate number generated during said digital certification;[0158,0198] and
Retrieving and- merging said second modified requestor data set, said second modified information provider data set and said digital certificate number of said first merged modified data set creating a second merged modified data set and saving to a non-transitory storage medium said     second merged modified data set,[0133]
Walker does not disclose
Where said first merged modified data set contains information specifically required for suppliers to qualify consumers for a product or service and to risk-base price said product or service.
Fitzgerald discloses Where said first merged modified data set contains information specifically required for suppliers to qualify consumers for a product or service and to risk-base price said product or service; [0055,0069]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to “Where said first merged modified data set contains information specifically required for suppliers to qualify consumers for a product or service and to risk-base price said product or service;” in the device of Walker. The rationale for e party offering the insurance sends a request for analysis on the personal data to the user. The results of the analysis can, for instance, be a risk rating based on the personal data. The result returned to the insurer is the risk rating plus the hash of the analyzed data in a message signed by the user. This provides a means of non-repudiation to the insurer without having to hold the personal data.[0055]. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.
As regards claim 2 , Walker discloses the method of Claim 1 , Walker does not expressly disclose transmitting said first merged modified data set to one or more fourth computing devices at one or more suppliers and a request for one or more supplier offer data sets;
Fitzgerald discloses transmitting said first merged modified data set to one or more fourth computing service at one or more suppliers and a request for one or more supplier offer data sets; [0055]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Fitzgerald in the device of Walker. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.
Walker and Fitzgerald does not expressly disclose receiving and saving to a non-transitory storage medium supplier offer data sets;
Where the supplier offer data set may contain an offer to provide a product or service.
Lent discloses Receiving and saving to a non-transitory storage medium supplier offer data sets; [col 4 lines 36-50]
Where the supplier offer data set may contain an offer to provide a product or service. [Col 6 lines 3-9]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Lent in the device of Walker and Fitzgerald. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.
As regards claim 3, Walker discloses the method of Claim 2, Walker and Fitzgerald does not expressly disclose receiving from one or more said first computing systems one or more said supplier offer data sets; 
Presenting at said display one or more options for sorting, filtering, viewing and selecting said supplier offer data sets; 
Receiving data input from said user interface responsive to said options and storing said  data input in a non-transitory storage medium as user inputs; and 
Responsive to said data input from said user interface, transmitting one or more said user inputs to said first computing system; 
Where said transmitted user inputs may include a request to accept one or more said supplier offers, a request to reject one or more said supplier offers, a request to receive additional supplier  offers or a request to receive no additional offers.
Lent discloses receiving from one or more said first computing systems one or more said supplier offer data sets; [col 4 lines 36-50]
Presenting at said display one or more options for sorting, filtering, viewing and selecting said supplier offer data sets; [Fig 4b]
Receiving data input from said user interface responsive to said prompts and storing said  data input in a non-transitory storage medium as user inputs; [ col 4 lines 4-10] and 
Responsive to said data input from said user interface, transmitting one or more said user inputs to said first computing system; [col 4 lines 30-33]
Where said transmitted user inputs may include a request to accept one or more said supplier offers, a request to reject one or more said supplier offers, a request to receive additional supplier  offers or a request to receive no additional offers. [Col 10 lines 17-25, Fig 6B]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Lent in the device of Walker and Fitzgerald. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.
As regards claim 4, Walker and Fitzgerald discloses  the method of Claim 2, Walker does not expressly disclose the consumer is a consumer or small business entity;
the first merged modified data set is an Anonymous Information Profile;
 the second merged modified data set is a Personal Information Profile;
 the suppliers are providers, distributors or advertisers of financial services; and the offers are risk-based priced offers for financial services.
Fitzgerald discloses the consumer is a consumer or small business entity; [0069]
the first merged modified data set is an Anonymous Information Profile; [069]
 the second merged modified data set is a Personal Information Profile; [0045]
 the suppliers are providers, distributors or advertisers of financial products or services; [0033, 0062] and
 the supplier offer data sets are risk-based priced offers for financial products or services. [0055]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Fitzgerald in the device of Walker. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.
Walker and Fitzgerald does not expressly disclose the third-party information provider is a credit bureau; 
the information provider data sets are credit reports;
Lent discloses the third-party information provider is a credit bureau; [col 5 lines 33-43]
the information provider data sets are credit reports; [col 9 lines 27-36]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Lent in the device of Walker and Fitzgerald. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.
As regards claim 5, Walker discloses the method of Claim 1, Walker do not expressly disclose Receiving from one or more said first computing systems one or more first merged modified data sets and saving said data sets to a non-transitory storage medium;
 Presenting at said display or more options for sorting, filtering, grouping, viewing and selecting said first merged modified data sets; 
Receiving data input from said user interface responsive to said prompts and storing  said data input in a non-transitory storage medium as data mining criteria;
Lent discloses receiving from one or more said first computing systems one or more first merged modified data sets and saving said data sets to a non-transitory storage medium; [col 4 lines 36-40]
 Presenting at said display one or more options for sorting, filtering, grouping. viewing and selecting said first merged modified data sets; [cool 8 lines 52-58]
 Receiving data input from said user interface responsive to said options and storing said data input in a non-transitory storage medium as sorting, filtering, grouping and selecting criteria; [col 4 lines 4-10]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Lent in the device of Walker. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.
Walker and Lent does not expressly disclose generating a sub-set of said first merged modified data sets using said sorting , filtering, grouping and selecting techniques; and 
saving to a non-transitory storage medium said sub-set data records as data records in an aggregated first merged modified dataset subset.
Fitzgerald discloses generating a sub-set of said first merged modified data sets using said sorting , filtering, grouping and selecting techniques; [0052]
 and saving to a non-transitory storage medium said sub-set data records as data records in an aggregated first merged modified dataset subset. [0052]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Fitzgerald in the device of Walker and Lent. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.
As regards claim 6 , Walker and Fitzgerald discloses the method of Claim 5, Walker does not expressly disclose one or more said sixth computing system transmitting one or more offers to one or more computing systems associated with one or data records in said aggregated first merged  modified dataset subset.
Fitzgerald discloses one or more said sixth computing system transmitting one or more offers to one or more computing systems associated with one or data records in said aggregated first merged modified dataset subset. [0061]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Fitzgerald in the device of Walker and Lent. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.
As regards claim 7, Walker discloses the method of Claim 6 Walker does not expressly disclose the consumer is a consumer or small business entity;
 the information providers are credit bureaus, medical services providers, medical records providers and insurance service providers;
 the information provider data sets are credit reports, medical records and insurance records;
 the first merged modified data set is an Anonymous Information Profile; 
the second merged modified data set is a Personal Information Profile; 
 the suppliers are providers, distributors or advertisers of medical insurance, disability insurance or medical services; 
and the offers are for medical insurance, disability insurance or medical services.
Fitzgerald discloses the consumer is a consumer or small business entity; [0069]
 the information providers are credit bureaus, medical services providers, medical records providers and insurance service providers; [0072]
 the information provider data sets are credit reports, medical records and insurance records; [0065]
 the first merged modified data set is an Anonymous Information Profile; [0069]
the second merged modified data set is a Personal Information Profile; [0045]
 the suppliers are providers, distributors or advertisers of medical insurance, disability insurance or medical services; [0033, 0062]
and the offers are for medical insurance, disability insurance or medical services. [0055]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Fitzgerald in the device of Walker and Lent. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A ANDERSON whose telephone number is (571)270-3327. The examiner can normally be reached 9:30 AM- 6:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN A ANDERSON/Examiner, Art Unit 3698        
                                                                                                                                                                                                /BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698